F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           June 20, 2005
                               FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    YUDI WIRIADI LIM,

                 Petitioner,
                                                         No. 04-9558
     v.                                            (Agency No. A79-478-178)
                                                     (Petition for Review)
    ALBERTO R. GONZALES         *
                                    ,

                 Respondent.


                               ORDER AND JUDGMENT         **




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.



          After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.


*
      On February 4, 2005, Alberto R. Gonzales became the United States
Attorney General. In Accordance with Rule 43(c)(2) of the Federal Rules of
Appellate Procedure, Mr. Gonzales is substituted for John Ashcroft as the
respondent in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
    Petitioner Yudi Wiriadi Lim requests this court to review the decision of the

immigration judge (IJ) denying him asylum based on his failure to demonstrate “a

well-founded fear of future persecution” on account of a protected ground under

the asylum statute. Our jurisdiction arises under 8 U.S.C. §    1252(a)(1), and we

deny the petition for review.

       Before being considered for asylum, an applicant must prove that he or she

is a “refugee” as defined in 8 U.S.C. § 1101(a)(42)(A). “Because [Lim’s]

application failed on refugee status, our review is limited, in breadth, to that

threshold determination. Our review is further limited, in depth, to evaluating

whether the record on the whole provides substantial support for that

determination or, rather, is so decisively to the contrary that a reasonable

factfinder would have concluded petitioner is a refugee.”      Vatulev v. Ashcroft ,

354 F.3d 1207, 1209 (10th Cir. 2003) (citations omitted).

       In order for an alien to become eligible for consideration for asylum, the

possible persecution he or she faces can come from either the government or

“from a non-government agency which the government is unwilling or unable to

control.” Estrada-Escobar v. Ashcroft     , 376 F.3d 1042, 1046 (10th Cir. 2004)

(quotation omitted). “[P]ersecution requires the infliction of suffering or harm

upon those who differ (in race, religion, or political opinion) in a way regarded as

offensive and requires more than just restrictions or threats to life and liberty.”


                                            -2-
Yuk v. Ashcroft , 355 F.3d 1222, 1233 (10th Cir. 2004) (quotations omitted).

Because petitioner’s claim is based on an allegedly well-founded fear of future

persecution, it must also contain “both a subjective and an objective component.”

Woldemeskel v. INS, 257 F.3d 1185, 1188 (10th Cir. 2001). “Mere generalized

lawlessness and violence between diverse populations . . . generally is not

sufficient to permit the Attorney General to grant asylum.”    Singh v. INS ,

134 F.3d 962, 967 (9th Cir. 1998). Nor do acts of common criminality or

personal hostility implicate asylum eligibility.   Vatulev , 354 F.3d at 1209.

       Petitioner, a native and citizen of Indonesia, is of Chinese descent and a

Roman Catholic, placing him in two minority groups in his native country. He

argues that he has a well-founded fear of future persecution   1
                                                                   on account of his

race and religion, thus establishing his status as a refugee. Petitioner testified

that he was born in Pontianak in 1975 and that he changed his name from a

Chinese surname to one more suitably Indonesian. He carries an identification

card identifying him as ethnic Chinese and Christian. He was once beaten and

cursed for being Chinese and pelted with stones which left a scar. His brother

experienced a similar occurrence. To avoid being subjected to this type of

violence, petitioner and his siblings attended a Catholic school composed of



1
  Petitioner does not contend on appeal that he has been the victim of past
persecution.

                                             -3-
nearly eighty percent Chinese. He and his sister eventually converted to

Catholicism, with the balance of the family remaining Buddhists. Petitioner, a

college graduate, attended a private university due to the extremely low quotas

allowing admission to ethnic Chinese in Indonesia’s public university system.

      The record establishes an general climate of anti-Chinese violence which

surged in the last half of 1998 and the first half of 1999. During that time,

murders, rapes, assaults, and the burning and looting of property – all mainly

directed at the ethnic Chinese population – went largely unchecked by the

government. At the height of the violence, petitioner hid with his sister in Jakarta

where he had gone for a job interview but was eventually able to return to

Pontianak. He secured a job in Jogja, but described his life as very restricted. He

only went out to go to work or to church and never in the evenings. He testified

to never having days where he felt safe.

      The Immigration Judge (IJ) found petitioner’s testimony to be generally

credible especially with regard to his commitment to his Catholic faith. The IJ

noted that, despite suffering discrimination in education and employment,

petitioner enjoys productive employment and a relatively high level of education.




                                           -4-
During 2000, petitioner traveled to Thailand, Singapore, and Malaysia but always

returned to Indonesia without seeking asylum in any of those countries.   2



       After hearing his testimony, the IJ found that petitioner feels fearful over

the possible renewal of violence targeting Chinese and Christian people similar to

that which occurred in 1998. The IJ acknowledged that the situation in Indonesia

is dangerous for ethnic Chinese Christians but found that petitioner failed to

establish past persecution based on accounts of isolated discrimination and

harassment.

       Turning to analysis of his fear of future persecution, petitioner argues that

certain findings and conclusions in the record satisfied the objective component

of a future-fear determination,   see Woldemeskel , 257 F.3d at 1188. The IJ,

however, explicitly refused to find an objective component to petitioner’s fear, R.

at 43, and further refused to find evidence of any subjective fear on the record,

citing petitioner’s free travel throughout Indonesia, his choice of home and job

locations which require him to travel publically for significant periods of time,

and his frequent trips to and from Indonesia even after the outbreak of the 1998

violence.


2
       Petitioner argues there is no evidence in the record establishing that asylum
programs were available in any of these countries. If that is the case, it was
petitioner’s burden to establish that lack of opportunity for asylum as it is his
general lot to carry the heavy burden assigned those who challenge adverse
asylum determinations. See Vatulev, 354 F.3d at 1208.

                                           -5-
       Because of these findings, the IJ held that petitioner had failed to meet the

definition of refugee and could therefore not be considered a candidate for

asylum, restriction on removal,    3
                                       or relief under the United Nations Convention

against Torture. Petitioner’s administrative appeal to the Board of Immigration

Appeals challenged only the denial of asylum.

       After our review of this matter, we agree with the IJ that petitioner has

failed to prove that he is a refugee as defined in 8 U.S.C.     § 1101(a)(42)(A) and

that the nature of petitioner’s evidence of a well-founded fear of future

persecution does not rise to the level necessary to attain asylum eligibility. Our

evaluation of the record on the whole does not require a determination that any

reasonable factfinder would conclude petitioner is a refugee.       See Vatulev ,

354 F.3d at 1209.

       To the extent petitioner challenges respondent’s streamlining review

procedure, we note that this circuit, as have all circuits to have considered the

issue, has expressly upheld the constitutionality of the affirmance-without-opinion

process. See Yuk , 355 F.3d at 1232.




3
      “Restriction on removal was referred to as ‘withholding of removal’ before
amendments to the INA made by the Illegal Immigration Reform and Immigrant
Responsibility Act of 1996 (IIRIRA), Pub.L. No. 104-208, 110 Stat. 3009.”
Wiransane v. Ashcroft , 366 F.3d 889, 892 n.1 (10th Cir. 2004).

                                              -6-
      In its brief to this court, respondent takes exception to the recent Ninth

Circuit case, Sael v. Ashcroft , 386 F.3d 922 (9th Cir. 2004). Because we are not

bound by precedent from other circuits, and because     Sael is not dispositive of the

case at bar, we decline to address respondent’s arguments    .

      The petition for review is DENIED.

                                                      Entered for the Court


                                                      Mary Beck Briscoe
                                                      Circuit Judge




                                           -7-